Title: From Thomas Jefferson to Samuel Smith, 22 October 1825
From: Jefferson, Thomas
To: Smith, Samuel


                        Dear Sir
                        
                            Monticello
                            Oct. 22. 25.
                        
                    Eighty two years old, my memory gone, my mind close following it 5. months confined to the house by a painful complaint, which, permitting my neither to walk nor to sit, obliges me to be constantly reclined, and to write in that posture, when I write at all, you, as my friend would not propose or permit me to take up such a case as is the subject of mr Causten’s letter, commencing with the French revolution, and passing through perplexities of law and fact, more than enough to appal the most vigorous state of health and intellect. I never declined business while I was equal to it. but I am now, and for ever past it. I am dead as to that and my friends and the world must so consider me. be so good therefore as to recieve this letter as for mr Hollins and mr Caustin also. three letters are a heavy task where one may do. I pray you to return mr Caustin’s  papers to him, which I have not been able even to read. the little of the powers of life which remains to me, I consecrate to our University. if divided between two objects it would be worth nothing to either, be assured that my affections to my friends will cease only with life.
                        Th: Jefferson
                    